Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Claims 9, 10, and 12-16 of D. Deur-Bert et al., US 16/620,913 (Dec. 10, 2019) are pending and have been examined on the merits and stand rejected.  

New Matter

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 9, 10, and 12-16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description one the grounds that the instant specification as filed does not support the claim 9 amendment of:

“c) carbon, wherein the carbon content of said catalyst is less than 1500 ppm, based on the total weight of the catalyst”.

Note that the above claim 9 recitation is broadly and reasonably interpreted to mean that the claimed catalyst must contain at least some/trace carbon, but less than 1500 ppm.  MPEP § 2111.  

The failure to meet the written description requirement of 35 U.S.C. 112(a) commonly arises when the claims are changed after filing to either broaden or narrow the breadth of the claim limitations, or to alter a numerical range limitation or to use claim language which is not synonymous with the terminology used in the original disclosure.  MPEP § 2163.05.   The newly amended claimed range of some/trace carbon to 1500 ppm carbon is not supported by the application as filed because this limitation is not literally or inherently described in the application as filed.  

Relevant Disclosure In the Instant Specification Does Not Literally Recite the Subject Claim Limitation

The following disclosure in the instant specification relates to carbon content of the claimed catalyst, but does not literally recite the subject claim limitation.  

According to a preferred embodiment, the content by weight of carbon is less than 500 ppm, based on the total weight of the catalyst

Specification at page 1, lines 26-27.  

The present invention also provides a catalyst comprising a) from 90% to 99.99% by weight of alumina in which said alumina is at least 90% by weight a-alumina and b) from 0.01% to 10% by weight of at least one metal of valency 0 selected from the group consisting of Pd, Ru, Pt, Rh and Ir, characterized in that the carbon content of said catalyst is less than 500 ppm, based on the total weight of the catalyst.  

Specification at pages 2-3, lines 32-4.  

According to a specific embodiment, the carbon content of said catalyst is less than 900 ppm, based on the total weight of the catalyst, advantageously less than 800 ppm, preferably less than 700 ppm, more preferentially less than 600 ppm, in particular less than 500 ppm, more particularly less than 400 ppm, favorably less than 300 ppm, advantageously favorably less than 200 ppm, preferentially favorably less than 100 ppm, more preferentially favorably less than 50 ppm, particularly favorably less than 10 ppm, based on the total weight of the catalyst; more particularly favorably, said catalyst is devoid of carbon.

Specification at page 5, lines 14-20.  


The catalyst used in example 1-1 contains 0.2% by weight of Pd/[Symbol font/0x61]-alumina and less than 100 ppm of carbon and has a specific surface of> 4 m2/g. The catalyst used in example 1-2 contains 0.2% by weight of Pd/[Symbol font/0x61]-alumina and 1500 ppm of carbon and has a specific surface > 4 m2/g.  The results are shown in table 1 below. A 100% conversion of HFP with a selectivity for HFC-236ea of 99.5% is obtained in the presence of a catalyst according to the present invention, versus a selectivity with a catalyst comprising a carbon content of greater than 1500 ppm. In addition, a deactivation of the catalyst used in example 1-2 is observed.

Specification at page 9, lines 22-29.  

Example 1 is repeated with a catalyst comprising 0.2% by weight of palladium supported on [Symbol font/0x61]-alumina, less than 100 ppm of carbon, 50 ppm of sodium and 0.1% by weight of water. 99.8% conversion of HFP with a selectivity for HFC-236ea of 99.3% is obtained.

Specification at page 10, lines 3-5.  From a review of the above reproduced relevant disclosure, it is clear that the instant specification provides no literal support for the subject claim limitation of “c) carbon, wherein the carbon content of said catalyst is less than 1500 ppm, based on the total weight of the catalyst”.  Further, the instant specification does not disclose the lower range limit of “trace/some carbon”.  

The Instant Claim Range of Some/Trace Carbon to 1500 ppm Carbon Is Not Otherwise Supported by The Application as Filed

As discussed above, the subject claim limitation is not recited in the specification.  However, the subject matter of the claim need not be described literally (i.e., using the same terms or in haec verba) in order for the disclosure to satisfy the description requirement.  MPEP § 2163.02.  In this regard, Applicant argues that Example 1 and Example 2 show that a catalyst containing carbon in an amount less than 1500 ppm was in the possession of the inventor at the time of application filing because Example 1 and Example 2 show that the claimed catalyst, which contains carbon in an amount less than 1500 ppm, provides advantageous results for conversion and selectivity. 

This argument is not considered persuasive because a single example of 2% Pd catalyst comprising 100 ppm is not considered to inherently support the claim 9 limitation of:

[any] catalyst comprising . . . at least one metal of valency 0 selected from the group consisting of Pd, Ru, Pt, Rh and Ir . . . c) carbon, wherein the carbon content of said catalyst is less than 1500 ppm, based on the total weight of the catalyst”.

With respect to changing numerical range limitations, an analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure.  MPEP § 2163.05(B)(III) (citing In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) and In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  The issue in In re Lukach was whether the claim limitation of “a Mw/Mn ratio of at least 2.0 and less than about 3.0” is supported by the grandparent specification.  In re Lukach, the subject limitation was not expressly recited, but one of the working examples in the grandparent inherently described a copolymer which would have a Mw/Mn ratio of 2.6.  The court found that the single example inherently disclosing a copolymer having a Mw/Mn ration of 2.6 does not alone provide support for the recited range from 2.0 to 3.0.  MPEP § 2163.05(II); In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971).  

Similar to In re Lukach, the only example of a claimed catalyst comprising “c) carbon, wherein the carbon content of said catalyst is less than 1500 ppm, based on the total weight of the catalyst” is that of instant Example 1.  Example 1 of the instant specification teaches comparison hydrogenation of 1,1,2,3,3,3-hexafluoropropene to the corresponding saturated compound using either:

(1) a catalyst comprising 0.2% by weight of palladium supported on α-alumina, comprising 1500 ppm of carbon;

versus 

(2) a catalyst comprising 0.2% by weight of palladium supported on α-alumina, comprising 100 ppm of carbon.  

Specification at page 9.  Instant Example 1 teaches that the 2% Pd catalyst comprising 100 ppm of carbon gave slightly higher conversion (100% vs 97.5%) and selectivity (99.5% vs 98.4%) than the Pd catalyst used in Example 1-2 that comprised 1500 ppm carbon.  As in In re Lukach, this single specification example of a 2% Pd catalyst comprising 100 ppm carbon does not support the instant claim 9 limitation of:

carbon, wherein the carbon content of said catalyst is less than 1500 ppm, based on the total weight of the catalyst”

Consider also In re Wertheim (discussed at MPEP § 2163.05(B)(III)), where the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%”.  A corresponding new claim limitation to “concentrating said extract to a higher solids level of at least 35%” did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to read literally on embodiments outside the "25% to 60%" range.  MPEP § 2163.05(B)(III); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Similar to In re Wertheim, the limitation at issue (at least some/trace carbon, but less than 1500 ppm), has no defined lower limit.  

Subject Matter Free of the Art of Record

Subject to the information request below, instant claims 9, 10, and 12-16 are considered free of the art of record because such art does not teach or suggest the instant claim 9 limitation of “c) carbon, wherein the carbon content of said catalyst is less than 1500 ppm”, which as discussed above is broadly and reasonably interpreted to mean that the claimed catalyst must contain at least some/trace carbon, but less than 1500 ppm.  MPEP § 2111.  As discussed above, instant Example 1 teaches that the 2% Pd catalyst comprising 100 ppm of carbon gave slightly higher conversion (100% vs 97.5%) and selectivity (99.5% vs 98.4%) than the Pd catalyst used in Example 1-2 that comprised 1500 ppm carbon.  

The art teaches that alpha-alumina ([Symbol font/0x61]-Al2O3, corundum) can be synthesized by well-established methods, such as the Bayer process and its modifications, calcination of gel-based Al(OH)3, high-temperature decomposition of aluminum-containing salts, and chemical vapor deposition (CVD). W. Suchanek et al., Journal of the American Ceramic Society, 399-412 (2010); see also,  A. Baba et al., Chemistry Africa, 1141-1145 (2020) (see references 6-16); M. Vlaskin et al., 54 High Temperature, 322-329 (2016); T. Zhao et al., 6 Materials Research Express (2019); US 2010/0040535 (2010); US 4,019,914 2O3 at over 1200 [Symbol font/0xB0]C to complete phase transition.  The calcination appears to conducted in a hydrogen halide gas atmosphere.  See e.g., US 5,935,550 (1999); US 6,303,091 (2001); US 6,521,203 (2003); US 2010/0040535 (2010).  However, these references (while providing impurity levels of some chemical species) do not disclose the carbon content or whether carbon is even present.  

As discussed in previous Office actions, Devic et al., US 2012/0101314 (2012) (“Devic”) discloses the catalyst of instant claims 9, 10, and 12-14 and the process of instant claims 15 and 16, and would otherwise anticipate the instant claims except that Devic does not discloses whether carbon is present in the catalyst.  The art further indicates that (in addition to [Symbol font/0x61]-alumina) carbon is a suitable metal support in Applicant’s processes of instant claims 15 and 16.  See e.g., Devic at [0020]; see also P. Cheung et al., US 9,598,336 (Mar. 21, 2017).  Thus, the art of record neither indicates that carbon is a catalyst poison in the context of Applicant’s disclosed/claimed use nor otherwise provides any motivation to one of ordinary skill in the art to include carbon in [Symbol font/0x61]-alumina based catalysts (or reduce carbon levels, if in fact carbon is initially present in such catalysts) to within the claimed range of at least some/trace carbon, but less than 1500 ppm.  


Request for Information

The following information is requested pursuant to MPEP § 704.11.  Where or how the following catalysts (described in the instant specification at page 9) were prepared or obtained.  

(1) a catalyst comprising 0.2% by weight of palladium supported on α-alumina, comprising 1500 ppm of carbon;


(2) a catalyst comprising 0.2% by weight of palladium supported on α-alumina, comprising 100 ppm of carbon.  

and where the carbon content originated.  That is, for example, was the carbon originally present in the [Symbol font/0x61]-alumina and at what levels or was it later added?  

A requirement for information made after the first action on the merits may be appropriate when the application file justifies asking the applicant if he or she has information that would be relevant to the patentability determination. It is rarely appropriate to require information because of a lack of relevant prior art after the first action on the merits.  However, in the instant case, Applicant’s amendment “c) carbon, wherein the carbon content of said catalyst is less than 1500 ppm” necessitates the instant request for information even though a first action on the merits has already been issued.  MPEP 704.11(b).  

The basis for the above information request is that the art of record (see above discussion) does not disclose (nor appear to have reasons to disclose) carbon content with respect to α-alumina or α-alumina based catalysts.  Further the Office does not have facilities to determine carbon content.  In order to properly examine the instant Application, information regarding the source of carbon in the claimed catalysts is required.  For example, such information would help in determining whether carbon is already present in prior art catalysts (for example Devic’s catalyst discussed above) within the claimed range and therefore inherently anticipates the instant claims.  

Further, the instant specification does not provide guidance on how to prepare or otherwise obtain an [Symbol font/0x61]-alumina catalyst comprising “c) carbon, wherein the carbon content of said catalyst is less than 1500 ppm”.  For instance, the specification does not disclose from where or how the Example 1 Pd (2%) catalyst comprising 100 ppm carbon was obtained or prepared.  Does the initial catalyst comprise greater than 1500 ppm carbon and some special treatment of the alumina required to lower carbon level to within the claimed ranges?  Is the alpha-alumina sourced and analyzed for carbon content to first 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1624



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622